Name: Commission Regulation (EC) No 1865/95 of 26 July 1995 reducing the basic price and the buying-in price for apples for the 1995/96 marketing year as a result of the overrun of the intervention threshold for the 1994/95 marketing year
 Type: Regulation
 Subject Matter: prices;  agricultural policy;  trade policy;  plant product;  agricultural structures and production
 Date Published: nan

 No L 179/24 EN Official Journal of the European Communities 29. 7. 95 COMMISSION REGULATION (EC) No 1865/95 of 26 July 1995 reducing the basic price and the buying-in price for apples for the 1995/96 marketing year as a result of the overrun of the intervention threshold for the 1994/95 marketing year Community in respect of the 1994/95 marketing year related to 1 103 103 tonnes ; whereas the Commission therefore notes an overrun of the intervention threshold fixed for that marketing year of 843 103 tonnes ; Whereas, in view of the foregoing, the basic price and the buying-in price for apples fixed by Council Regulation (EC) No 1542/95 Q must be reduced by 9 % ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Commission Regulation (EC) No 1363/95 (2), and in parti ­ cular Article 16b (4) thereof, Whereas Commission Regulation (EC) No 1900/94 (3), as last amended by Regulation (EC) No 842/95 (4) fixes the intervention threshold for apples for the 1994/95 marke ­ ting year at 260 000 tonnes ; whereas, pursuant to Article 2 (2) and (3) of Council Regulation (EEC) No 1121 /89 of 27 April 1989 on the introduction of an intervention threshold for apples and cauliflowers (*), as last amended by Regulation (EC) No 1327/95 (6), if, in the course of the marketing year, intervention measures adopted for apples involve quantities exceeding the intervention threshold fixed for that product and for that marketing year, the basic price and the buying-in price fixed for that product for that product for the following marketing year are reduced by 1 % for each 85 800 tonnes by which the threshold is exceeded ; Whereas, according to the information supplied by the Member States, intervention measures adopted in the HAS ADOPTED THIS REGULATION : Article 1 The basic price and the buying-in price for apples for the 1 995/96 marketing year fixed in Regulation (EC) No 1542/95 are hereby reduced by 9 % and shall be as laid out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 August 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 July 1995. For the Commission Franz FISCHLER Member of the Commission ( ¢) OJ No L 118 , 20. 5. 1972, p. 1 . \2) OJ No L 132, 16. 6. 1995, p. 8 . 3 OJ No L 194, 29. 7. 1994, p. 14. (" OJ No L 85, 19. 4. 1995, p. 12. (*) OJ No L 118 , 29. 4. 1989, p. 21 . 6) OJ No L 128 , 13. 6. 1995, p. 8 . 0 OJ No L 148 , 30. 6. 1995, p. 23. 29 . 7. 95 EN Official Journal of the European Communities No L 179/25 ANNEX BASIC PRICE AND BUYING-IN PRICE FOR THE 1995/96 MARKETING YEAR AS A RESULT OF THE OVERRUN OF THE INTERVENTION THRESHOLD FIXED FOR THE 1994/95 MARKETING YEAR Apples Period Basic price Buying-in price August 28,32 14,43 September 28,32 14,43 October 28,32 14,57 November 29,18 15,09 December 32,07 1 6,43 January 34,96 17,76 February 34,96 17,76 March 34,96 17,76 April 34,96 17,76 May 34,96 17,76 These prices refer to :  apples of the Reine des Reinettes and Verde Doncella varieties, quality class I , size 65 mm or more,  apples of the Delicious Pilafa, Golden Delicious, James Grieve, Red Delicious, Reinette Grise du Canada and Starking Delicious varieties, quality class I , size 70 mm or more, put up in packaging. These prices do not take account of the cost of the packaging in which the product is put up.